Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          03-SEP-2020
                                                          02:12 PM


                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellant,

                                 vs.

                             ALIK LUKE,
                   Petitioner/Defendant-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 1PC151000589)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
             (By: Recktenwald, C.J., Nakayama, J.,
   and Circuit Judge Toʻotoʻo, assigned by reason of vacancy,
    with McKenna, J. dissenting, with whom Wilson, J., joins)

            Petitioner/Defendant-Appellee Alik Luke’s Application

for Writ of Certiorari, filed on July 20, 2020, is hereby

rejected.

            DATED: Honolulu, Hawaiʻi, September 3, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Faauuga Toʻotoʻo